
	
		I
		112th CONGRESS
		2d Session
		H. R. 6627
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2012
			Mr. Langevin
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for veteran first-time homebuyers and for adaptive housing and mobility
		  improvements for disabled veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Homebuyer Accessibility Act
			 of 2012.
		2.Veteran
			 first-time homebuyer tax credit
			(a)In
			 generalSubsection (a) of
			 section 36 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(a)Allowance of
				creditIn the case of an
				eligible veteran who purchases a principal residence in the United States
				during the taxable year, there shall be allowed as a credit against the tax
				imposed by this subtitle for such taxable year an amount equal to 10 percent of
				the purchase price of the
				residence.
					.
			(b)Additional
			 limitation for adaptive housing improvementsParagraph (1) of section 36(b) of such Code
			 is amended by redesignating subparagraphs (B), (C), and (D) as subparagraphs
			 (C), (D), and (E), respectively, and by inserting after subparagraph (A) the
			 following new subparagraph:
				
					(B)Special rule for
				adaptive housing improvementsIn the case of a principal residence with
				special fixtures or movable facilities made necessary by the nature of the
				disability of the veteran, if such fixtures and facilities are—
						(i)provided to the veteran pursuant to
				specially adapted housing assistance under chapter 21 of title 38, United
				States Code, or
						(ii)similar to such
				fixtures and facilities that would be provided to the veteran if the veteran
				received such assistance,
						then
				subparagraph (A) shall be increased by the lesser of $8,000 or the portion of
				the purchase price of the principal residence attributable such fixtures or
				movable
				facilities..
			(c)Eligible
			 veteran
				(1)In
			 generalParagraph (1) of section 36(c) of such Code is amended by
			 striking First-time
			 homebuyer.—The term first time homebuyer means
			 any individual and inserting Eligible veteran.—The term eligible
			 veteran means any individual who is a veteran (as defined in section
			 101(2) of title 38, United States Code).
				(2)Long-time
			 residentParagraph (6) of section 36(c) of such Code is amended
			 by striking treated as a first-time homebuyer and inserting
			 treated as meeting the no present ownership interest requirement of
			 paragraph (1).
				(d)Recapture of
			 creditSubsection (f) of
			 section 36 is amended to read as follows:
				
					(f)Recapture of
				credit
						(1)In
				generalIf a taxpayer disposes of the principal residence with
				respect to which a credit was allowed under subsection (a) (or such residence
				ceases to be the principal residence of the taxpayer (and, if married, the
				taxpayer’s spouse)) before the end of the 36-month period beginning on the date
				of the purchase of such residence by the taxpayer the tax imposed by this
				chapter for the taxable year of such disposition or cessation shall be
				increased by the amount of the credit so allowed.
						(2)Exceptions
							(A)Death of
				taxpayerParagraphs (1) shall
				not apply to any taxable year ending after the date of the taxpayer’s
				death.
							(B)Involuntary
				conversionParagraph (1) shall not apply in the case of a
				residence which is compulsorily or involuntarily converted (within the meaning
				of section 1033(a)) if the taxpayer acquires a new principal residence during
				the 2-year period beginning on the date of the disposition or cessation
				referred to in paragraph (1). Paragraph (1) shall apply to such new principal
				residence during the 36-month period referred to therein in the same manner as
				if such new principal residence were the converted residence.
							(C)Transfers
				between spouses or incident to divorceIn the case of a transfer
				of a residence to which section 1041(a) applies—
								(i)paragraph (1)
				shall not apply to such transfer, and
								(ii)in the case of
				taxable years ending after such transfer, paragraph (1) shall apply to the
				transferee in the same manner as if such transferee were the transferor (and
				shall not apply to the transferor).
								(D)Special rule for
				members of the Armed Forces, etc
								(i)In
				generalIn the case of the disposition of a principal residence
				by an individual (or a cessation referred to in paragraph (1)) in connection
				with Government orders received by such individual, or such individual’s
				spouse, for qualified official extended duty service, paragraph (1) shall not
				apply to such disposition (or cessation).
								(ii)Qualified
				official extended duty serviceFor purposes of this section, the
				term qualified official extended duty service means service on
				qualified official extended duty as—
									(I)a member of the
				uniformed services,
									(II)a member of the
				Foreign Service of the United States, or
									(III)an employee of
				the intelligence community.
									(iii)DefinitionsAny
				term used in this subparagraph which is also used in paragraph (9) of section
				121(d) shall have the same meaning as when used in such paragraph.
								(3)Joint
				returnsIn the case of a credit allowed under subsection (a) with
				respect to a joint return, half of such credit shall be treated as having been
				allowed to each individual filing such return for purposes of this
				subsection.
						(4)Return
				requirementIf the tax imposed by this chapter for the taxable
				year is increased under this subsection, the taxpayer shall, notwithstanding
				section 6012, be required to file a return with respect to the taxes imposed
				under this
				subtitle.
						.
			(e)Application of
			 creditSubsection (h) of section 36 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
				
					(h)TerminationThis section shall not apply to any
				residence purchased after December 31,
				2016.
					.
			(f)Assignment of
			 credit in case of constructionSection 36, as amended by this Act, is
			 amended by adding at the end the following new subsection:
				
					(i)Credit may be
				assigned
						(1)In
				generalIn the case of a
				residence constructed by the taxpayer, if such taxpayer elects the application
				of this subsection for any taxable year, any portion of the credit determined
				under this section which is attributable to an increase under subparagraph (B)
				of subsection (b)(1) for such year which would (but for this subsection) be
				allowable to the taxpayer may be assigned to any person who is an eligible
				designee. The person so designated shall be allowed the amount of the credit so
				assigned and shall be treated as the taxpayer with respect to such credit for
				purposes of this title (other than this paragraph), except that such credit
				shall be treated as a credit listed in section 38(b) for such taxable year (and
				not allowed under subsection (a)).
						(2)Eligible
				designeeFor purposes of paragraph (1), the term eligible
				designee means any person who, with respect to the residence, provides
				or installs any improvements, special fixtures, or movable facilities to which
				the credit is attributable under subparagraphs (B) of subsection (b)(1).
						(3)Election
				requirementsAny election under paragraph (1) shall include such
				information and shall be made at such time, and in such form and manner, as the
				Secretary shall by regulation
				prescribe.
						.
			(g)Conforming
			 amendments
				(1)Paragraph (2) of section 26(b) of such Code
			 is amended by striking and at the end of subparagraph (W), by
			 striking the period at the end of subparagraph (X) and inserting ,
			 and, and by adding at the end the following new subparagraph:
					
						(Y)section 36(f) (relating to recapture of
				veteran first-time homebuyer tax
				credit).
						.
				(2)Section 38(b) is
			 amended by striking plus at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(37)the portion of the veteran first-time
				homebuyers credit assigned to the taxpayer to which the second sentence of
				section 36(i)(1)
				applies,
						.
				(3)The heading for
			 section 1400C(e)(4) is amended by striking national first-time homebuyers
			 credit and inserting veteran first-time homebuyers
			 credit.
				(h)Clerical
			 amendmentThe item relating to section 36 in the table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended to read as follows:
				
					
						Sec. 36. Veteran first-time homebuyer
				credit.
					
					.
			(i)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after the date of the enactment of this Act.
			3.Veteran home
			 mobility improvement credit
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting before section 37 the following new section:
				
					36C.Veteran home
				mobility improvement credit
						(a)In
				generalIn the case of a
				veteran, there shall be allowed as a credit against the tax imposed by this
				subtitle for any taxable year an amount equal to the amount paid or incurred by
				the taxpayer for qualified adaptive housing improvements for the taxable
				year.
						(b)LimitationThe
				credit allowed under subsection (a) shall not exceed $8,000.
						(c)Qualified
				adaptive housing improvementFor purposes of this section, the
				term qualified adaptive housing improvement means special fixtures
				or movable facilities with respect to the principal residence of the veteran
				which are made necessary by the nature of the disability of the veteran, if
				such fixtures and facilities are—
							(1)provided to the veteran pursuant to
				specially adapted housing assistance under chapter 21 of title 38, United
				States Code, or
							(2)similar to such
				fixtures and facilities that would be provided to the veteran if the veteran
				received such assistance.
							(d)Credit may be
				assigned
							(1)In
				generalIf the taxpayer
				elects the application of this subsection for any taxable year, any portion of
				the credit under this section for such year which would (but for this
				subsection) be allowable to the taxpayer may be assigned to any person who is
				an eligible designee. The person so designated shall be allowed the amount of
				the credit so assigned and shall be treated as the taxpayer with respect to
				such credit for purposes of this title (other than this paragraph), except that
				such credit shall be treated as a credit listed in section 38(b) for such
				taxable year (and not allowed under subsection (a)).
							(2)Eligible
				designeeFor purposes of paragraph (1), the term eligible
				designee means any person who, with respect to the residence, provides
				or installs any qualified adaptive housing improvements to which the credit
				under this section is attributable.
							(3)Election
				requirementsAny election under paragraph (1) shall include such
				information and shall be made at such time, and in such form and manner, as the
				Secretary shall by regulation
				prescribe.
							.
			(b)Conforming
			 amendments
				(1)Section 1324(b)(2) of title 31, United
			 States Code, is amended by inserting , 36C after
			 36B.
				(2)Section 38(b), as
			 amended by this Act, is amended by striking plus at the end of
			 paragraph (36), by striking the period at the end of paragraph (37) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
					
						(38)the portion of the veteran home mobility
				improvement credit assigned to the taxpayer to which the second sentence of
				section 36C(d)(1)
				applies
						.
				(3)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting before the item relating to section 37 the following new
			 item:
					
						
							Sec. 36C. Veteran home mobility
				improvement
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
